                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 1:20-cr-00077
  v.                                             )
                                                 )        Dist. Judge Travis R. McDonough
  JOSHUA GRIFFIN                                 )
                                                 )        Mag. Judge Christopher H. Steger


                                              ORDER


        U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 9)

 recommending that the Court: (1) accept Defendant’s guilty plea to Count One of the one-count

 Information; (2) adjudicate Defendant guilty of possession of marijuana with intent to distribute

 it in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D); and (3) order that Defendant remain

 in custody pending further order of this Court. Neither party filed a timely objection to the report

 and recommendation. After reviewing the record, the Court agrees with Magistrate Judge

 Steger’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

 magistrate judge’s report and recommendation (id.) pursuant to 28 U.S.C. § 636(b)(1) and

 ORDERS as follows:

        1. Defendant’s plea of guilty to Count One of the one-count Information is

            ACCEPTED;

        2. Defendant is hereby ADJUDGED guilty of possession of marijuana with intent to

            distribute it in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D);

        3. Defendant's sentencing hearing shall take place on May 14, 2021, at 9:00 a.m. before

            the undersigned United States District Judge; and

        4. Defendant SHALL REMAIN in custody pending further order of this Court.



Case 1:20-cr-00077-TRM-CHS Document 11 Filed 02/09/21 Page 1 of 2 PageID #: 96
    SO ORDERED.

                                    /s/ Travis R. McDonough
                                    TRAVIS R. MCDONOUGH
                                    UNITED STATES DISTRICT JUDGE




                                    2
Case 1:20-cr-00077-TRM-CHS Document 11 Filed 02/09/21 Page 2 of 2 PageID #: 97
